DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 05/31/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 of US Application No. 17/828,238 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,805,172.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 19 of the U.S. Patent mentioned above, contain every element of claims 1 - 20 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 20 of the instant application are therefore not patently distinct from claims 1 - 19 of the U.S. Patent No. 10,805,172.
Claims 1 - 20 of US Application No. 17/828,238 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,381,469.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 20 of the U.S. Patent mentioned above, contain every element of claims 1 - 20 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 20 of the instant application are therefore not patently distinct from claims 1 - 20 of the U.S. Patent No. 11,381,469. 
 
 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 and 10 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Michael P. Clarke (US 2012/0060165; hereinafter Clarke).
	Regarding claim 1, Clarke discloses a device comprising:
a processing system including a processor (401, fig. 4); and
a memory that stores executable instructions that, when executed by the processing system (407, fig. 4), facilitate performance of operations comprising:
receiving metadata for deploying a virtual function on a cloud network, the metadata indicating a design of the virtual function (paragraphs [0012], [0016], [0029]; Clarke discloses that replacement of the lost capacity can involve generating new machine images), the metadata comprising a recipe, policy, and template (paragraph [0012]; Clarke discloses that the application (claimed template) can adjust one or both of the cloud pipeline plan and deployed jobs based on any one of state of the currently deployed jobs, a policy(ies) that is applied to an aggregation of all customer jobs, prioritization of the planned job against the deployed jobs, etc);
determining a forecasted demand of resources on the cloud network (paragraphs [0017 – 0018]);
designing a plan to deploy the virtual function on the cloud network, wherein the plan is based at least in part on the forecasted demand, the plan comprising a cloud plan, a transport plan, or a combination thereof (paragraphs [0017 – 0018]);
determining, based at least in part on the metadata, a network configuration to implement the plan (paragraphs [0019], [0067]); and
configuring the cloud network using the network configuration, resulting in a configured cloud network (paragraphs [0012], [0019]).
Regarding claim 2, Clarke discloses the device of claim 1, wherein the operations further comprise instantiating the virtual function on the configured cloud network (paragraphs [0038 - 0039]; Clarke discloses that a generic machine identifier can be replaced later by a particular machine identifier generated, perhaps for tracking and/or billing purposes, for an instantiated virtual machine).
Regarding claim 3, Clarke discloses the device of claim 1, wherein the operations further comprise installing a new resource on the cloud network to satisfy the network configuration (paragraphs [0012], [0017 – 0018], [0039]; Clarke discloses that the instructions can also tear down processes/applications to instantiate new processes/application on a cloud machine, as well as when to request data chunks or a next set of instructions).
Regarding claim 4, Clarke discloses the device of claim 1, wherein the designing the plan comprises comparing a demand for the virtual function to a demand for a second virtual function to allocate resources of the cloud network to the virtual function (paragraph [0033]).
Regarding claim 5, Clarke discloses the device of claim 1, wherein the metadata comprises requirements and specifications of the virtual function (paragraphs [0027], [0029]; Clarke discloses that a cloud manager evaluates metadata from the job analysis against metadata about cloud service providers acceptable to the customer).
Regarding claim 6, Clarke discloses the device of claim 1, wherein the metadata comprises at least one of a recipe, a template, or a policy (paragraphs [0004], [0012], [0065]; Clarke discloses that the application (claimed template) can adjust one or both of the cloud pipeline plan and deployed jobs based on any one of state of the currently deployed jobs, a policy(ies) that is applied to an aggregation of all customer jobs, prioritization of the planned job against the deployed jobs, etc).
Regarding claim 7, Clarke discloses the device of claim 6, wherein the at least one of the recipe, the template, or the policy comprises a rule for instantiation or control of the virtual function (paragraphs [0013], [0015 - 0016]).
	Regarding claim 10, Clarke discloses the device of claim 1, wherein the metadata comprises an affinity rule associated with the virtual function (paragraphs [0013], [0015 - 0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Michael P. Clarke (US 2012/0060165; hereinafter Clarke) in view of Harold Herman Trebes, JR. (US 2005/0027870; hereinafter Trebes).
	Regarding claim 8, Clarke discloses all the limitations in claim 1, but fails to specifically disclose that the operations further comprise reconciling the design with the network configuration, resulting in a reconciled design.
	Trebes, JR., in an analogous, discloses that the operations further comprise reconciling the design with the network configuration, resulting in a reconciled design (paragraphs [0118], [0448 – 0449]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Clarke by showing that the operations further comprise reconciling the design with the network configuration, resulting in a reconciled design as evidenced by Trebes for the purpose of allowing greater ability to provide predictive, proactive, and real-time services, such as dynamic network resource allocation, resource guarantees, virtual circuit routing, and virtual circuit path.
	Regarding claim 9, Clarke discloses the device of claim 8, wherein the configuring the cloud network is based on the reconciled design (paragraphs [0118], [0448 – 0449]).
Claims 11 – 20 incorporate substantively all the limitations of claims 1 – 10. The reasons for rejecting claims 1 – 10 apply in claims 11 – 20.  Therefore, claims 11 – 20 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457